Citation Nr: 1617771	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-20 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for pes planus prior to October 3, 2014 and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to August 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Salt Lake City, Utah.  The appellant currently resides within the jurisdiction of the Montgomery, Alabama VA RO.

The Veteran was afforded a videoconference hearing at the Montgomery RO in June 2014 before the undersigned Veterans Law Judge.  The transcript is of record.

This issue was remanded by the Board in August 2014. 

By rating decision in February 2015, the issues of entitlement to service connection for right and left leg shin splints that were also on appeal were granted.  As these are full grants of those benefits sought on appeal, they are no longer for appellate consideration.  The noncompensable rating for bilateral pes planus was increased to 10 percent, effective October 3, 2014.  The issue remains in appellate status as the maximum scheduler rating has not been assigned since September 1, 2008. See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 3, 2014, pes planus was manifested by no more than mild symptoms for which inserts were prescribed.

2.  Since October 3, 2014, pes planus has been manifested by functional impairment consistent with no more than moderate disability.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral pes planus prior to October 3, 2014 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for a rating in excess of 10 percent for bilateral pes planus since October 3, 2014 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include providing VA compensation examinations.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant.38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

A noncompensable (zero) percent rating is awarded for pes planus when the condition is mild with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo-Achillis and pain on manipulation and use of the feet.  A 20 percent evaluation is warranted for severe unilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  The criteria for the 30 percent rating require "severe" bilateral flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent disability evaluation may also be signed for unilateral (50 percent rating bilaterally) pronounced acquired pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276. Id.

Factual Background

In-service records dating from 2007 reflect that the appellant was seen in August of that year for complaints of on-and-off right heel pain which she stated had been worsening over the last few months.  On physical examination, it was reported that there was no excessive pronation of the feet and no pes planus.  It was noted that a plantar fasciitis test elicited pain in the right heel and that there was tenderness on palpation of the transverse arch.  Dorsiflexion was not decreased with the knee bent.  A plantar fasciitis test of the left foot elicited no pain in the heel.  There was no tenderness on palpation of the left medial longitudinal arch or on palpation of the transverse arch.  The assessment was plantar fasciitis.  Metatarsalgia and plantar fasciitis were on the appellant's problem list generally.  

Pursuant to the filing of a claim while still in service, the Veteran was afforded a VA general medical examination in April 2008.  She stated that she had had intermittent pain in the lower extremities since the late 1990s and had been seen a few times and evaluated by podiatry for problems that included pes planus and slight leg length discrepancy.  She related that she had been given inserts.  Current subjective symptoms included usually daily but not constant aching in both feet that throbbed sometimes in the mornings.  The appellant related that her symptoms were worsened by fast walking or prolonged standing.  She said that she had edema that lasted a few hours.  Following examination, the condition was described as mild pes planus, bilaterally, with no tenderness to palpation.  A callus observed on the dorsal left toe.  The assessment was history of medial tibial stress syndrome with pes planus per history and records.

Post service military facility records dated between December 2008 and March 2009 show that the Veteran was seen for a number of complaints and disorders.  No complaints referable to the feet are recorded.  In March 2009, during an examination for a complaint not pertinent to this appeal, was observed to have fallen arches denoting flat feet and was advised to wear inserts.

The Veteran was afforded a VA joints examination in January 2010.  She stated that she had had a burning sensation in both heels for over a month and had also noticed some foot swelling in the morning and at nighttime.  The appellant related that her feet ached in the morning when she awoke and remained this way all day long.  She stated that she massaged and stretched the feet for pain relief and did not use any pain medications.  She related that she did not wear inserts and denied stiffness, weakness and fatigue of the feet.  The examiner observed that there was no deformity of the feet other than flat feet.  It was reported that the appellant worked in a contracting office at a desk job, had not lost any work days, and that foot disability had no impact on her daily activities, including exercise and recreation.  

Examination of the feet disclosed bilateral pes planus in weightbearing and non-weightbearing that was worse on weightbearing.  There was no tenderness, calluses, ulcers, or swelling of the feet.  There was no tenderness or thickening of the Achilles tendons which were normal in alignment on weightbearing and non-weightbearing.  There was no tenderness over the sinus tarsi.  Sensation in the feet was 5/5 and normal.  X-rays of both feet were interpreted as showing no fracture, dislocation or any significant degenerative changes.  A small calcaneal spur noted spur on the right.  Following examination, a pertinent diagnosis was rendered of bilateral pes planus of the feet with calcaneal spur on the right; no evidence of plantar fasciitis on current examination.  The examiner commented that the etiology of the Veteran's complaint of a burning sensation of the heels in the morning was uncertain.  

Pursuant to the Board's August 2014 remand, the Veteran was afforded a VA foot examination in October 2014.  It was noted that she presented with a history of swelling and moderate to severe intermittent aching of the feet.  She denied any current treatment.  It was reported that the condition did not hinder or prevent functionality of employment.

The Veteran related that she had pain on use of both feet but not on manipulation of the feet.  Pain was not accentuated on use.  There was no indication of swelling on use.  The appellant was not observed to have characteristic callouses or extreme tenderness of the plantar surface.  The longitudinal arch height was not increased, nor was there objective evidence of marked deformity or marked pronation of either foot.  The weight-bearing lines did not fall over or medial to the great toe, nor was there alteration of the weight-bearing lines or inward bowing of the Achilles tendon valgus with lateral deviation of the heel.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  She did not have metatarsalgia.  Contributing factors of disability were reported to include pain, weakness, fatigability, or incoordination that affected functional ability when the feet were used repeatedly over a period of time.  The examiner stated, however, that any limitation of range of motion could not be estimated and was described by the appellant in terms of intermittent moderate to severe aching of the feet.  The examiner related that the Veteran did not have flare-ups up pain.  Following examination, the examiner determined that pes planus did not impact the appellant's ability to perform her occupation.  

Legal Analysis

1. Entitlement to an initial compensable rating for pes planus prior to 
October 3, 2014.

The Board has carefully considered the record, to include the Veteran's statements and testimony in March 2014 attesting to a more severe disability picture with respect to pes planus, but find that a compensable evaluation prior to October 3, 2014 is not warranted.  

The evidence prior to October 3, 2014 reflects that although the Veteran complained of pain and swelling associated with pes planus, in-service records dated in August 2007 indicate that she did not have the condition although an assessment of plantar fasciitis was made at that time.  When examined for VA compensation and pension purposes in April 2008, she continued to complain of pain and swelling but no edema was observed on that occasion.  The condition was assessed as mild with no tenderness and without functional impairment.  The evidence indicates that she was also advised to wear arch supports for pes planus but that she denied that she used them when examined by VA in January 2010.  Although she continued to complain of aching throughout the day, she did not use any pain medication and had not lost any time from work on account of the condition.  The examiner did not elicit tenderness of the feet or observe any calluses, ulcer or swelling.  Sensation was normal without evidence of plantar fasciitis.  It was suggested that the burning sensation she claimed to experience was not related to pes planus.  There was no indication that she had any untoward symptomatology that included atrophy, inflammation, edema, excessive or abnormal weight bearing or motion, or unusual shoe wear.  There was no report of heat, weakness, incoordination or skin abnormalities.  Achilles alignment and weight bearing were reported to be normal in both feet.   

The Board has considered whether pain resulted in functional loss prior to October 3, 2014.  However, in 2008, it was noted that that was no weakness, fatigue and incoordination due to bilateral foot symptomatology.  The Veteran denied similar complaints on VA examination in 2010.  The record reflects that throughout the period prior to October 3, 2014, it was shown that the condition had no impact on her functionality in the workplace or impacted her activities of daily.  The Board thus finds that there were little objective clinical indications that her symptoms resulted in functional limitation to a degree that would have supported a rating in excess of the noncompensable disability rating under Diagnostic Codes 5276 or any other applicable foot diagnostic code at that time.  The record reflects that over the course of the appeal, there is no evidence that the appellant sought any treatment for the feet.  It is thus found that the zero percent disability rating adequately contemplated any functional loss occasioned by pain. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the preponderance of the evidence is against the claim a disability rating in excess of zero percent prior to October 3, 2014 must be denied.

2.  Entitlement to a rating in excess of 10 percent for pes planus since 
October 3, 2014.

The record reflects that on most recent VA examination in October 2014, it was noted that pain, weakness, fatigability or incoordination affected functional ability when the feet were used repeatedly over a period of time.  As such, the benefit of the doubt was resolved in favor of the appellant in awarding a 10 percent rating on the basis of pain resulting in functional impairment. See DeLuca, supra.  Other than that, the evidence reflects that the appellant did not display any objective findings consistent with severe bilateral flatfoot, including marked deformity (pronation, abduction, etc.), pain on manipulation and accentuated use, swelling on use, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo-Achillis on manipulation not improved by orthopedic shoes or appliances for which a higher rating is warranted.  The appellant is not shown to have any foot disorder for which a higher rating might be considered by analogy. See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283 (2015).  Under the circumstances, the Board finds no basis for assignment of more than a 10 percent rating for bilateral pes planus under Diagnostic Code 5276 or any other applicable criteria since October 3, 2014 and the claim must be denied.

Extraschedular Consideration

Finally, the Board has also considered whether higher ratings are warranted for the service-connected pes planus for each period on an extraschedular basis.  However, the record does not present "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board thus finds that the ratings assigned are precisely that as contemplated for these disabilities. See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, the criteria for referral for extraschedular ratings pursuant to § 3.321(b) (1) (2015) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for bilateral pes planus prior to October 3, 2014, and in excess of 10 percent thereafter is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


